Citation Nr: 0737695	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a lumbar spine 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a bilateral leg 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a disability 
manifested by muscle pain.

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a disability 
manifested by dizziness.  

5.  Whether new and material evidence has been received to 
reopen the claim of service connection for a sleep disorder.



6.  Whether new and material evidence has been received to 
reopen the claim of service connection for major depression.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, the veteran withdrew his request for a Travel 
Board hearing.  He also indicated that he was currently 
undergoing new treatment at the local San Juan, Puerto Rico 
VA Hospital for his claimed disabilities.  

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  Therefore, the veteran's medical 
records from the San Juan, Puerto Rico VA Hospital should be 
obtained in compliance with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Per the June 2007 veteran's 
statement, obtain and associate with the 
claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
at the San Juan, Puerto Rico VA Hospital.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


